                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DANIEL ANTHONY MCDADE,
                                   7                                                      Case No. 17-cv-00763-JCS
                                                      Plaintiff,
                                   8
                                                v.                                        ORDER SEALING DOCUMENT FOR
                                   9                                                      FAILURE TO COMPLY WITH RULE
                                        NANCY A. BERRYHILL,                               5.2(a)
                                  10
                                                      Defendant.                          Re: Dkt. No. 31
                                  11

                                  12          Plaintiff Daniel McDade filed as docket entry 31 a “fee waiver questionnaire” containing
Northern District of California
 United States District Court




                                  13   in response to question 18 the names of his two minor daughters. Pursuant to Rule 5.2(a) of the

                                  14   Federal Rules of Civil Procedure, public filings in federal court proceedings may identify minors

                                  15   only by their initials. Docket entry 31 is therefore SEALED. To complete the public record,

                                  16   McDade is ORDERED to file a redacted version of the questionnaire that complies with Rule

                                  17   5.2(a) no later than December 3, 2018.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 26, 2018

                                  20                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  21                                                  Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
